Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the footwear having both a first inflation mechanism operated by downward pressure of a foot in addition to a second inflation mechanism which is manually operated and the drawings do not show footwear having inflation mechanisms placed in the specific locations claimed in the dependent claims, especially claims 25, 26, 35, and 36 in both the sole and the upper as claimed in the dependent claims.  At least one embodiment which has a first inflation mechanism operated by downward pressure of a foot in combination with a second inflation mechanism which is manually operated and which inflate different “isolated” portions must be shown or the feature(s) canceled from the claim(s).  The drawings also fail to show an inflatable bladder formed from a single exterior layer and single coextensive interior layer with first and second inflation mechanisms as now claimed.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not provide any description as to how to arrange a first inflation mechanism and second inflation mechanism so that they inflate different and distinct portions of the bladder which are “isolated” from one another.  The drawings do not ever shoe a single embodiment which has two inflation mechanisms much less one with such specificity.
     The specification does not provide any disclosure of an inflatable bladder formed from a single exterior layer and single interior layer having both a first inflation mechanism and second inflation mechanism.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claims 18 and 28 the phrase “wherein the inflatable bladder is formed from a single exterior layer and a single coextensive interior layer…a first inflation mechanism…a second inflation mechanism” is confusing, vague, and indefinite in that no such structure has been disclosed and therefore it is not clear what structural limitations are intended to be encompassed by such language.  Since the specification and drawings do not provide any such structure, the Examiner has to guess as to what this structure would look like, how things would be arranged, etc..
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-20, 22, 24-30, 32, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 7047670. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim footwear having a sole, an upper, an inflatable bladder, a first inflation mechanism which is operated by downward pressure of a foot, and a second inflation mechanism which is manually operated by downward pressure of a wearer’s foot.
Claims 21, 23, 31, 33, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 7047670 in view of Lakic (6014823) and/or Smith (5893219). Patent ‘670 claims footwear having a sole, an upper, an inflatable bladder, and a first .
     In reference to claims 33 and 34, it is noted that Lakic or Smith teaches providing deflation means with each inflation means (see 58 and 175 or 370 and 278).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 18-20, and 22-27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Smith (5893219).
     Smith shows an article of footwear comprising a sole (212), an upper (214), an inflatable bladder (formed by 224, 234, and 232 which form a bladder which has fluid/air contained therein) forming an exterior portion of the upper (at 224, see figures 10 and 11), a first inflation mechanism (320/244 and/or 240/242) which is a compartment of the bladder, and a second manually operated inflation mechanism 
     In reference to the newly added language directed towards the bladder being formed from single layers, inasmuch as applicant has disclosed such and inasmuch as the Examiner guesses what applicant intends to encompass with such, Smith shows at least a “single layer” of each an exterior and interior.  Also, it is noted that the claims are written in an open “comprising” manner and Smith shows at least single layers inasmuch as required by such open language. 
     In reference to claims 22, 23, 31, and 32, the location taught by Smith at 380 is considered to be a lateral portion of the heel of the footwear.
     In reference to claims 25 and 26, the inflation mechanisms of Smith are considered to inflate different portions of the bladder in that they are located at different portions of the bladder and the portions are considered to be “isolated” inasmuch as applicant has shown and described such in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Legassie (5343638).
     Smith shows an article of footwear with two inflation mechanisms with the second manual inflation mechanism located on the lateral portion of the upper substantially as claimed except for the exact location of the second inflation mechanism.  Smith points to Legassie as showing supplemental inflation mechanisms.  Legassi teaches locating manually operated inflation mechanisms (90) on the tongue (140, see figure 15), the lateral portion (142), and/or heel portion (144).  It would have been obvious to locate the manually operated inflation mechanism as taught by Legassi in the footwear of Smith to allow the user to easily inflate different portions.
     In reference to the newly added language directed towards the bladder being formed from single layers, inasmuch as applicant has disclosed such and inasmuch as the Examiner guesses what applicant intends to encompass with such, Smith shows at least a “single layer” of each an exterior and interior.  Also, it is noted that the claims are written in an open “comprising” manner and Smith shows at least single layers inasmuch as required by such open language. 
Claims 18-20, and 22-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (5893219).
Smith shows footwear (embodiment 1 shown in figures 1-9) comprising an inflatable bladder surrounding a foot (40), a first inflation mechanism (16) located above the sole (12) and operated by downward pressure of a foot, and a foam insert (20) substantially as claimed except for the sole comprising a midsole and a second inflation mechanism.  Smith suggests in a second embodiment to add a second manually operated inflation mechanism (380 see column 18 lines 15-22) to footwear which already has a first inflation mechanism which is operated by downward pressure of a foot (320/244 and/or 240/242).  Smith also suggests forming a sole to have a midsole (234) and outsole (232).  It would have been obvious to form the sole in embodiment 1 of Smith to have a midsole as suggested by Smith in other embodiments and as is well known and conventional to provide cushioning and traction.  It would have been obvious to add a second inflation mechanism which is manually operated as taught by Smith in column 18 lines 15-22 and shown in a second embodiment shown in figure 10 in the embodiment 1 of Smith to allow the user to adjust bladder pressure without using foot downward pressure.
     In reference to the newly added language directed towards the bladder being formed from single layers, inasmuch as applicant has disclosed such and inasmuch as the Examiner guesses what applicant intends to encompass with such, Smith shows at least a “single layer” of each an exterior and interior.  Also, it is noted that the claims are written in an open “comprising” manner and Smith shows at least single layers inasmuch as required by such open language. 
     In reference to claims 20 and 30, Smith teaches providing an inflation mechanism in the forefoot portion (see 240/242) and it would have been obvious to either add or provide the first inflation mechanism in the forefoot as taught by the second embodiment of Smith shown in figure 11 in the first embodiments of Smith shown in figures 1-9 to allow the user to press with the ball of the foot to inflate which allows for greater control of the inflation.
     In reference to claims 22, 23, 31, and 32, the location taught by Smith at 380 is considered to be a lateral portion of the heel of the footwear.
     In reference to claims 25 and 26, the inflation mechanisms of Smith are considered to inflate different portions of the bladder in that they are located at different portions of the bladder and the portions are considered to be “isolated” inasmuch as applicant has shown and described such in the specification.
Claims 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Legassie (5343638).
     Smith as modified above in paragraph 11 shows an article of footwear with two inflation mechanisms with the second manual inflation mechanism located on the lateral portion of the upper substantially as claimed except for the exact location of the second inflation mechanism.  Smith points to Legassie as showing supplemental inflation mechanisms.  Legassi teaches locating manually operated inflation mechanisms (90) on the tongue (140, see figure 15), the lateral portion (142), and/or heel portion (144).  It would have been obvious to locate the manually operated inflation mechanism as taught by Legassi in the footwear of Smith to allow the user to easily inflate different portions.
Claims 26 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Lakic (6014823).
     Smith as discussed above in paragraph 11 shows footwear substantially as claimed except for specifically teaching isolating two portions of the bladder.   Lakic specifically teaches “isolating” portions of a bladder which are inflated by different inflation mechanisms (see figure 51).  It would have been obvious to “isolate” the portions of the bladder to specific inflation mechanisms as taught by Lakic in the footwear of Smith to provide specific areas with different pressures for different support.
Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive.
     In response to applicants’ argument directed towards the objection to the drawings, applicant has argued that the drawings show in separate different embodiments the elements which are claimed.  This may be true, however no single embodiment has been shown which has two inflation mechanisms comprising one operated by downward pressure of a foot and one which is manually operated (operated by hands), especially which inflate different and distinct portions of the bladder which are “isolated” from one another.  One of ordinary skill in the art would have to do undue experimentation to 
     In response to applicants’ arguments directed towards the rejection based on 35 USC 112, applicant points to paragraph [0059], however this points to and described figure 3 which shows two inflation mechansims located in the sole at 308 and 364 which are operated by downward pressure of a foot, this does not provide basis for a second inflation mechanisms which is manually operated or located on the tongue, on a lateral side, or a manually operated inflation mechanism in the heel portion of the footwear.  Applicant points to paragraph [0065] for basis for two inflation mechansims which inflate different and distinct portion of the bladder which are isolated, however this paragraph discusses using welds to separate areas to provide pre-inflated areas, non inflated areas, and suggests using welds to form pockets, however there is no discussion of inflation mechansims or how they would be arranged with welds.  There is no guidance or disclosure of how a first inflation mechansims operated by downward pressure with a foot would be arrangement in combination with a second manually operated inflation mechanism and to further proved welds to separate some specific areas corresponding to the inflation mechanisms in the same footwear would be located or arranged, one of ordinary skill would have to guess as to how to do such and essentially invent a new invention.

Applicant’s arguments with respect to claim(s) 18-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
It is noted that Lakic also teaches forming a footwear bladder system by a single two layer polymer which is sealed to form a single bladder which encompasses the upper portion of footwear and the sole portion (such as shown in figures 30, 58, and/or 60).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732